DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a fourth resistor coupled between the control terminal of the first transistor and a control terminal of the second transistor; a first capacitor coupled between ground and the control terminal of the second transistor; and a second capacitor coupled between ground and the third current path through the third transistor at a node which is intermediate the third transistor and the third resistor. Claims 2-7 depend upon claim 1 therefore are also allowed.

Regarding claim 8, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first capacitor coupled between ground and the control terminals of the first and second transistors and a second capacitor coupled between ground and the second current path through the second transistor at a node which is intermediate the second transistor and the second resistor. Claims 9-13 depend upon claim 8 therefore are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US 6348835) teaches a semiconductor device with a constant current source circuit that is not influenced by noise. Sato is the closest prior art of record that could be located in the search conducted by the Examiner. Sato in Figure 12 teaches a current mirror circuit that has two transistor M1 and M2 having two different currents and also have resistances connected between ground and the second terminals of each of the transistor. Sato fails to teach the second transistor and fourth resistor configuration claimed in claim 1 and also fails to teach that the capacitances are coupled to ground. 
Wiki Analog Devices (“Chapter 11: The Current Mirror)” is the second closest prior art reference made of record. Wiki Analog Devices teaches in Section 11.5.3 a current mirror circuit made up of IGBTs and resistances. Wiki Analog Devices lacks teaching the connection and 
Svorc (US 9312747) teaches a fast start up circuit for low power current mirrors. 
Suadet (“A Compact Class-AB Bulk-Driven Quasi-Floating Gate Current Mirror for Low Voltage Applications”) teaches a current mirror circuit that can drive the output current 8 times larger than the quiescent current.
Biagi (US 2003/0178978) teaches an output stage compensation circuit that shows a capacitance that is coupled to the gate terminals of at least two switches and a ground terminal on the other end. 
Chang (US 2012/0049921) teaches an offset cancellation current mirror that uses a capacitance to store an electrical potential difference when the switches are turned on.
Pigott (US 2017/0308108) teaches a voltage supply regulator with overshoot protection having a capacitance coupled to the gate terminals of a current mirror configured set of transistors. 
Antone (US 5945873) teaches a current mirror circuit with improved correction circuitry. 
Amrani (WO 2006083490) teaches a standard CMOS low noise high PSRR low dropout regulator with new dynamic compensation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839